Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data reception part that receives” and “a production part that extracts” in claims 1, 3 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. See the reasoning below:

Claim 1

Step 1: The claim recites a system, therefore, it falls into the statutory category of a machine

Step2A Prong 1: 

The recites, inter alia”
a production part that extracts, from the received data and data received in a past by an occurrence of a same event as the event, a feature amount on the event so as to produce knowledge information of the event. (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, a mental process of comparing two sets of data to determine how alike they are. Also extract can be considered observing in order to compare which is still a mental process.)


Step 2A Prong 2:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional items are:
“receives, when an event occurs in a unit, only data after a time at which to go back only a preset time until the occurrence of the event.” 

This amount to receiving data, which is insignificant pre-solution activity, see MPEP 2106.05g.

Step 2B: 
The claim does not include additional limitations that are sufficient to amount to significantly more than the judicial exception. The additional limitations of the claim are a data reception part and a production part, which are generic computer parts (a server in particular) recited at a high level of generality as additional elements that do not integrate the abstract idea into a practical application. These amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f).  Mere instructions to apply an exception cannot provide an inventive concept

Claim 2
2. The knowledge production system according to claim 1, wherein the event is an occurrence of an abnormal state in the unit, a predetermined operation input to the unit or a change of an operation environment of the unit. (This is details that further define the specific data or event type, which amounts to insignificant extra solution activity.)



Claim 3
3. The knowledge production system according to claim 1, wherein the data reception part receives, when an edge server to which a plurality of the units are connected detects the event, the data from the edge server. (This limitation amounts to receiving data, which is data gathering and as such is insignificant pre-solution activity. See MPEP 2016.05g)

Claim 4
4. The knowledge production system according to claim 1, wherein the data reception part receives data of an item which is preset for each of the units and each of the events. (This is details that further define the specific data or event type, which amounts to insignificant extra solution activity.)

Claim 5
5. The knowledge production system according to claim 1, wherein the time is preset for each of the units and each of the events. (This is details that further define the invention would changing the nature of abstract idea, thus amounting to insignificant extra solution activity.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Unkle et al. (US 6,615,367 B1 – hereinafter referred to as Unkle) .

In regards to claim 1, Unkle discloses a knowledge production system comprising:

a data reception part that receives, when an event occurs in a unit, only data after a time at which to go back only a preset time until the occurrence of the event; and (Unkle abstract and column 5 lines 28-30 teaches an event occurs in a unit (no trouble found event) and data from the event to preset time before the event occurred (The actual faults occurring during a predetermined time interval prior to the no trouble found event  are analyzed) is received (Column 5 lines 28-30 states “now, when fault log information and operation parameters are received from the machine…”).)

a production part that extracts, from the received data and data received in a past by an occurrence of a same event as the event, a feature amount on the event so as to produce knowledge information of the event. (Unkle fig. 4 and Column 8 lines 19-36 teaches wherein the data of the preset time is compared to past event data using a CBR (case based reasoning tool), wherein case base reasoning tool contains past event data) and if a high correlation (feature amount) is found between two sets of data then CBR cases (past event cases) are used determine the root cause failure, which is knowledge information of the event.)


In regards to claim 2, Unkle discloses the knowledge production system according to claim 1, wherein the event is an occurrence of an abnormal state in the unit, a predetermined operation input to the unit or a change of an operation environment of the unit. (Unkle column 3 line 55-57 teaches “no trouble found” faults, where this is abnormal state.)

In regards to claim 4, Unkle discloses the knowledge production system according to claim 1, wherein the data reception part receives data of an item which is preset for each of the units and each of the events. (Unkle abstract teaches the data of predetermined time before the NTF event, thus the time is  predetermined for any unit or machine of the system being monitored.)

In regards to claim 5, Unkle discloses the knowledge production system according to claim 1,
wherein the time is preset for each of the units and each of the events. (Unkle abstract teaches the data of predetermined time before the NTF event, thus the time is  predetermined for NTF events.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Unkle et al. (US 6,615,367 B1 – hereinafter referred to as Unkle) and further in view of Pignataro et al. – (US 2017/0288988 A1 – hereinafter referred to as Carlos).

In regards to claim 3, Unkle discloses the knowledge production system according to claim 1, wherein the data reception part receives data, (Unkle Column 5 lines 28-30 states “now, when fault log information and operation parameters are received from the machine…”).

However, Unkle fails to disclose an edge server connected to a plurality of units and sending data between the edge server and unites.

	Carlos discloses an edge server connected to a plurality of units and sending data between the edge server and unites. (Carlos figure 4b element 150 is the edge serves and it is connected to edge devices 1, 2, 3 and 4. Para. [0047] cites “Messages 402 may be unicast or multicast messages, in various embodiments. In addition, the detecting edge device may send a notification to the supervisory device regarding the detected anomaly. For example, edge device 3 may send an alert message 404 to server 150 that indicates the type of anomaly and/or any information regarding the detection (e.g., the observation data that triggered the anomaly detection, etc.”. This teaches sending fault data between edge devices and edge server.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Unkle with that of Carlos in order to allow the use or an edge server or centralized server as both references deal with fault detection and the benefit of doing so it allows remote processing of data from many devices in a central location which saves each devices from having to have memory and processing power to do this and gives that function to a server that can accomplish it faster for many devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127